ORDER

PER CURIAM.
A jury convicted defendant of first degree robbery, § 569.020, two counts of armed criminal action, § 571.015, first degree assault, § 565.050, and unlawful possession of a eoncealable firearm, § 571.070 as a prior, persistent and class X offender. The court sentenced him to a prison term of five years on the concealed weapon charge, to be served concurrently with concurrent life sentences on each of the other counts. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an eviden-tiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact which are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).